                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                  Plaintiff,

                  v.                                                   Case No. 07-40124-JAR

 LENARD CHAUNCY DIXON,

                  Defendant.


                        ORDER DENYING MOTION TO APPOINT COUNSEL

         This matter is before the Court on Defendant’s Motion to Appoint Counsel (Doc. 165).

Standing Order 15-3 appoints the Office of the Federal Public Defender for the District of

Kansas (“FPD”) to represent any indigent defendant to determine whether that defendant

qualifies for post-conviction relief pursuant to Johnson v. United States.1 Defendant requests the

Court appoint counsel in light of the Supreme Court’s subsequent decision in Sessions v.

Dimaya, where the Court struck down the residual clause in 18 U.S.C. § 16(b) as

unconstitutionally vague under the rule announced in Johnson.2 The Tenth Circuit has

determined that the residual clause of 18 U.S.C. § 924(c)(3), which contains language identical

to § 16(b), is also unconstitutional.3 Defendant’s putative challenge to his conviction is that his

§ 924(c) offense required proof of an underlying crime of violence, and Hobbs Act robbery (18

U.S.C. § 1951) lacks such an element. But on January 15, 2019, the Supreme Court issued its




         11
              135 S. Ct. 2551 (2015).
         2
           138 S. Ct. 1204, 1223 (2018). The FPD deferred entering an appearance in Mr. Dixon’s case until the
Stokeling decision was issued.
         3
         United Sates v. Salas, 889 F.3d 681, 686 (10th Cir. 2018) (citing Sessions v. Dimaya, 138 S. Ct. 1204
(2018) and Johnson v. United States, 135 S. Ct. 2551 (2015)). 18 U.S.C. § 924(c) proscribes using or carrying a
firearm during and in relation to a crime of violence, or for possessing a firearm in furtherance of any such crime.




                                                           1
decision in Stokeling v United States, resolving this issue against Defendant.4 The Tenth Circuit

subsequently issued its decision in United States v. Harris, confirming that “Hobbs Act robbery

is categorically a ‘crime of violence’ under § 924(c)(3)’s element clause.”5 The FPD has

indicated it will dismiss pending 28 U.S.C. § 2255 motions raising this claim for relief.

Defendant’s potential § 2255 challenge is no longer tenable in light of Stokeling and Harris and

accordingly, the Court denies as moot his motion to appoint counsel.

         IT IS SO ORDERED.

         Dated: February 15, 2019
                                                       S/ Julie A. Robinson
                                                      JULIE A. ROBINSON
                                                      CHIEF UNITED STATES DISTRICT JUDGE




         4
             139 S. Ct. 544, 554–55 (2019).
         5
          --- F. App’x ---, 2019 WL 360095, at *1 (10th Cir. Jan. 28, 2019) (discussing Stokeling, 139 S. Ct. at 548–
49, 554–55). The “elements clause” in 18 U.S.C. § 924(c)(3)(A) defines “crime of violence” as any felony offense
having “as an element the use, attempted use, or threatened use of physical force against the person or property of
another.”




                                                          2
